                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

UNITED STATES OF AMERICA,                    Case No. 3:21cr21

                  Plaintiff,                 JUDGE WALTER H. RICE

       vs.

CHARLES EDWARD SEVERT, JR.

               Defendant.


   PRELIMINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES RESET


Date of Scheduling Conference                              6/1/2021
Jury Trial Date                                    from 6/7/2021 to 8/9/2021

Final Pretrial Conference (by telephone)           Monday, 8/2/2021 at 5:00 pm
Motion Filing Deadline
   Oral and Evidentiary Motions                            6/28/2021

   Other Motions                                           7/13/2021
Discovery Cut-off                                          7/20/2021
Speedy Trial Deadline                              Extended through close of business on
                                                   8/9/2021 by defendant's motion to
                                                   continue 6/7/2021 trial date and the
                                                   Court finding on the record that the ends
                                                   of justice outweigh the interest of the
                                                   public and the Defendant in a speedy
                                                   trial. 18 United States Code Section
                                                   3161 et seq.
Discovery out - Plaintiff to Defendant                      done



June 2, 2021
                                             WALTERH. RICE
                                             UNITED STATES DISTRICT JUDGE
